Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about October 22, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act, which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 18 months, unanimously reversed, on the law and the facts, without costs, appellant’s suppression motion granted, and the petition dismissed.
Based on the evidence presented, appellant’s motion to suppress the physical evidence and his statements should have been granted. Appellant was seized when he exited the store and complied with the officer’s order to stop. It is apparent that appellant was not free to leave (see People v Bora, 83 NY2d 531, 534-535 [1994]). This constituted a level-three encounter, which was not justified by a reasonable suspicion that appellant committed a crime (see People v De Bour, 40 NY2d 210, 223 [1976]). There was no basis to detain appellant for possession of a gravity knife since there was no evidence that he knew his friend had the knife. Concur — Mazzarelli, J.E, Catterson, DeGrasse, Richter and Manzanet-Daniels, JJ.